LEMMON, Judge,
concurring and assigning reasons.
Whether or not R.S. 32:313 applies to plaintiff’s vehicle is not determinative of liability in this case.
R.S. 32:313 is a penal statute. While violation of the statute may result in a criminal penalty, civil liability is not automatic. However, the penal statute was designed to prevent unreasonable conduct, ■ and unreasonable conduct is the basis for imposition of liability. Therefore, while a penal statute may be applied by analogy in determining civil liability, violation of a penal statute is not negligence per se.1 Weber v. Phoenix Assur. Co. of N. Y., 273 So.2d 30, 33 (La.1973).
The obstruction of traffic with the relatively inconspicuous stinger and without warning devices was substandard conduct. Civil liability for the resulting damage should be imposed, whether or not the penal statute applied.

. Use of an 11-inch square red flag would have violated the statute, but probably would have provided adequate warning to oncoming traffic of the obstruction so as to avoid civil liability.